Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagagli et al (US PGPub No. 2014/0377110) in view of Mizuno et al (US Patent No. 8,162,635) in view of Beardmore et al (US Patent No. 7,610,902).

Bagagli teaches:

limitations from claim 9, a reciprocating compressor (FIG. 1) comprising a cylinder (20) with a cavity therein (22, 24) and a reciprocating moveable arrangement comprising a piston (50) and a piston rod (80) and driving means (60, 70; see “crankshaft” in paragraph 19 of applicant’s PGPub, this claim limitation is interpreted under 35 U.S.C. 112(f)) configured to move said arrangement into reciprocating motion (paragraph 7), said piston dividing said cavity into a first (22) and a second (24) chamber, each of said first and second chambers being connected through a respective at least one suction valve system (either of 32, 34) and discharge valve system (either of 42, 44) to a suction duct and a discharge duct (30, 40 respectively), said suction and discharge valve systems each comprising a housing defining a valve chamber and a valve body moveable between a first, closed position in which said first or second chamber is fluidly disconnected from said valve chamber, and a second, open position in which said first or second chamber is in fluid communication with said respective valve chamber (see FIG. 1; paragraph 7-8); wherein the valve chamber of said at least one discharge valve system is directly connected to the discharge duct (40; FIG. 1);


    PNG
    media_image1.png
    510
    582
    media_image1.png
    Greyscale


Bagagli does not teach valves with a volume in connection with the valve chamber;

Mizuno teaches:

a reciprocating pump (10) including a piston (24), a compression chamber (22), and a discharge valve (33) in a chamber (formed in block 37); wherein said compressor is further provided with a vessel (14, 44) defining a volume (46), said volume being in fluid connection with the valve chamber of at least one of said discharge valve systems by a conduit (62; FIG. 1; C. 3 Lines 39-55); such that a compressed fluid (from chamber 22) does not flow through the vessel (14) to a discharge duct (32; the exit to the duct 32 is via the passage shown in dashed line from valve 22 to duct 32 in FIG. 1); wherein said vessel comprises a housing (52, 54) formed as a mainly cylindrical receptacle (see FIG. 3) closed off at one end with a bottom wall (FIG. 1, the uppermost portion of housing 52) to define a volume;

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a vessel/volume integrated with the discharge valves of the conventional pump taught by Bagagli (mounted at the radially outer portion of the valves 42, 44 of Bagagli), in order to provide damping of pump oscillations (C. 4 Lines 9-22 of Mizuno for example).

Mizuno teaches a volume (within housing 52, 54) within which a diaphragm (48) is situated to divide the volume, so that only a portion (46) of the volume is fluidly connected to the valve chamber;

However, Beardmore teaches a pump (24) having a housing (50) with a compression chamber (51b), and a vessel (50a) attached to the housing and in contact with the pumped fluid via a passage (296) for the purposes of damping output flow of the pump (C. 9 Lines 10-15 for example); wherein the vessel is a mainly cylindrical body defining a volume (V2 A; C. 8 Lines 63-66; see FIG. 4B-D; particularly FIG. 4B);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to substitute one known fluid damping vessel for another, such as the damping vessel shown in FIG. 4B of Beardmore for the vessel taught by Mizuno, in order to achieve the expected result of different damping effects on the fluid (the examiner notes that Beardmore teaches both spring and diaphragm dampers similar to Mizuno (FIG. 4c-4d), as well as an empty chamber damper (FIG. 4b));



Mizuno further teaches:

limitations from claim 10, wherein said vessel comprises a sealed housing so as to restrict any leakages of high pressure gas into the atmosphere (see closed housing 44 including blocks 52, 54; Mizuno does not explicitly teach a sealed housing; however the examiner maintains that because the damping vessel 14 is connected to the pump pressure chamber 22, that one of ordinary skill would find it obvious that the two blocks 52, 54 of the vessel be joined in a sealed manner in order to prevent the pumped fluid from discharging to atmosphere);

limitations from claim 11, wherein said vessel comprises a housing (52, 54) and said vessel housing is mounted on a respective valve housing (36-37);

limitations from claim 13, wherein said conduit (62) connecting the discharge valve chamber to said volume in said vessel is made in the shape of a straight tube (see FIG. 1 and FIG. 3) extending with one end in said discharge valve chamber and with the other end inside said vessel (see FIG. 1);



Bagagli further teaches:

limitations from claim 14, wherein said cylinder further comprises a second discharge valve system (the other of 42, 44), wherein a second valve chamber of said second discharge valve system being connected to a second vessel (with the combination of Mizuno, each discharge is intended to have a respective damping mechanism to account for respective fluid discharge);

limitations from claim 15, wherein both discharge valve systems are positioned on the same side of said cylinder (see FIG. 1);





Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagagli et al (US PGPub No. 2014/0377110) in view of Mizuno et al (US Patent No. 8,162,635) in view of Beardmore et al (US Patent No. 7,610,902) as applied to claims 9 and 11 above, and in further view of Tanaka et al (US Patent No. 6,095,774).

Mizuno does not explicitly teach a sealing means between a vessel and housing surface;

However, Tanaka teaches a pump (200) including a valve housing (40b) and a damping vessel housing (40c); wherein seals (see unlabeled seal between 63 and 40c, similar to seals 55, 56 described in C. 2 Lines 52-68 as O-rings; see “O-ring” in paragraph 28 of applicant’s PGPub, this claim limitation is interpreted under 35 U.S.C. 112(f));

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a seal between the valve and damping housings of Mizuno, as taught by Tanaka, in order to prevent the pumped fluid from discharging to atmosphere);





Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagagli et al (US PGPub No. 2014/0377110) in view of Mizuno et al (US Patent No. 8,162,635) in view of Beardmore et al (US Patent No. 7,610,902) as applied to claims 9 above, and in further view of Hoffarth (US PGPub No. 2010/0172771).

Bagagli teaches only a single piston-cylinder assembly (FIG. 1);

Hoffarth teaches:

limitations from claims 16-17, a reciprocating compressor (10; FIG. 1) according to claim 9, wherein said compressor comprises a drive means (13), two piston rods (48), each piston rod being connected to a respective piston (31) of a piston chamber (30) and to said driving means;

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a second piston-cylinder assembly in the pump of Bagagli, to be driven by a common drive source, as taught by Hoffarth, in order to increase the pump output without increasing the need for additional drives.





Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagagli et al (US PGPub No. 2014/0377110) in view of Mizuno et al (US Patent No. 8,162,635) in view of Beardmore et al (US Patent No. 7,610,902) in view of Gerteis (US Patent No. 3,109,584).

Bagagli teaches:

limitations from claim 18, a reciprocating compressor (FIG. 1) comprising a cylinder (20) with a cavity therein (22, 24) and a reciprocating moveable arrangement comprising a piston (50) and a piston rod (80) and driving means (60, 70; see “crankshaft” in paragraph 19 of applicant’s PGPub, this claim limitation is interpreted under 35 U.S.C. 112(f)) configured to move said arrangement into reciprocating motion (paragraph 7), said piston dividing said cavity into a first (22) and a second (24) chamber, each of said first and second chambers being connected through a respective at least one suction valve system (either of 32, 34) and discharge valve system (either of 42, 44) to a suction duct and a discharge duct (30, 40 respectively), said suction and discharge valve systems each comprising a housing defining a valve chamber and a valve body moveable between a first, closed position in which said first or second chamber is fluidly disconnected from said valve chamber, and a second, open position in which said first or second chamber is in fluid communication with said respective valve chamber (see FIG. 1; paragraph 7-8); wherein the valve chamber of said at least one discharge valve system is directly connected to the discharge duct (40; FIG. 1);


    PNG
    media_image1.png
    510
    582
    media_image1.png
    Greyscale


Bagagli does not teach valves with a vessel volume in connection with the valve chamber;

Mizuno teaches:

a reciprocating pump (10) including a piston (24), a compression chamber (22), and a discharge valve (33) in a chamber (formed in block 37); wherein said compressor is further provided with a vessel (14, 44) defining a volume (46), said volume being in fluid connection with the valve chamber of at least one of said discharge valve systems by a conduit (62; FIG. 1; C. 3 Lines 39-55); such that a compressed fluid (from chamber 22) does not flow through the vessel (14) to a discharge duct (32; the exit to the duct 32 is via the passage shown in dashed line from valve 22 to duct 32 in FIG. 1); wherein said vessel comprises a housing (52, 54), and said housing comprises a mainly cylindrical receptacle (see FIG. 3) closed off at one end with a bottom wall (FIG. 1, the uppermost portion of housing 52);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a vessel/volume integrated with the discharge valves of the conventional pump taught by Bagagli (mounted at the radially outer portion of the valves 42, 44 of Bagagli), in order to provide damping of pump oscillations (C. 4 Lines 9-22 of Mizuno for example).

Mizuno teaches a volume (within housing 52, 54) within which a diaphragm (48) is situated to divide the volume, so that only a portion (46) of the volume is fluidly connected to the valve chamber;

However, Beardmore teaches a pump (24) having a housing (50) with a compression chamber (51b), and a vessel (50a) attached to the housing and in contact with the pumped fluid via a passage (296) for the purposes of damping output flow of the pump (C. 9 Lines 10-15 for example); wherein the vessel is a mainly cylindrical body defining a volume (V2 A; C. 8 Lines 63-66; see FIG. 4B-D; particularly FIG. 4B);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to substitute one known fluid damping vessel for another, such as the damping vessel shown in FIG. 4B of Beardmore for the vessel taught by Mizuno, in order to achieve the expected result of different damping effects on the fluid (the examiner notes that Beardmore teaches both spring and diaphragm dampers similar to Mizuno (FIG. 4c-4d), as well as an empty chamber damper (FIG. 4b));

Neither Bagagli nor Mizuno teaches configuring the space after the compression chamber as a low pass filter; 

However, Gerteis teaches a compressor (2) including a damping vessel (7); wherein the damping spaces are embodied as a low pass-filter (C. 5 Lines 4-11);

It would have been obvious to one of ordinary skill in the art of compressors at the time of the invention to form the discharge spaces of the compressor and vessel of Bagagli and Mizuno as low pass filters, in a manner taught by Gerteis, in order to efficiently damp the fluid without inducing undue pressure drops (C. 6 Lines 1-12 of Gerteis for example);





Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagagli et al (US PGPub No. 2014/0377110) in view of Notte (US Patent No. 3,192,864) in view of Beardmore et al (US Patent No. 7,610,902).

Bagagli teaches:

limitations from claim 9, a reciprocating compressor (FIG. 1) comprising a cylinder (20) with a cavity therein (22, 24) and a reciprocating moveable arrangement comprising a piston (50) and a piston rod (80) and driving means (60, 70; see “crankshaft” in paragraph 19 of applicant’s PGPub, this claim limitation is interpreted under 35 U.S.C. 112(f)) configured to move said arrangement into reciprocating motion (paragraph 7), said piston dividing said cavity into a first (22) and a second (24) chamber, each of said first and second chambers being connected through a respective at least one suction valve system (either of 32, 34) and discharge valve system (either of 42, 44) to a suction duct and a discharge duct (30, 40 respectively), said suction and discharge valve systems each comprising a housing defining a valve chamber and a valve body moveable between a first, closed position in which said first or second chamber is fluidly disconnected from said valve chamber, and a second, open position in which said first or second chamber is in fluid communication with said respective valve chamber (see FIG. 1; paragraph 7-8); wherein the valve chamber of said at least one discharge valve system is directly connected to the discharge duct (40; FIG. 1);


    PNG
    media_image1.png
    510
    582
    media_image1.png
    Greyscale


Bagagli does not teach valves with a volume in connection with the valve chamber;

Notte teaches:

a reciprocating pump (FIG. 1) including a piston (diaphragm 2), a compression chamber (4a), and a discharge valve (11-12) in a chamber (9); wherein said compressor is further provided with a vessel (16, 20-21, 32, 37; FIG. 1-4 respectively) defining a volume (14, 23, 31, 36 respectively), said volume being in fluid connection with the valve chamber of at least one of said discharge valve systems by a conduit (13, FIG. 1 for example); such that a compressed fluid (from chamber 9) does not flow through the vessel to a discharge duct (10; the chambers shown in FIG. 1-4 are closed-ended, the fluid only leaves the pump via passage 10); wherein said vessel comprises a housing (52, 54) closed off at one end with a bottom wall (see FIG. 1-4; C. 2 Lines 15-43) to define a volume;

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a vessel/volume integrated with the discharge valves of the conventional pump taught by Bagagli (mounted at the radially outer portion of the valves 42, 44 of Bagagli), as taught by Notte, in order to provide damping of pump oscillations (C. 2 Lines 4-7 of Notte).

Notte teaches a variety of vessel housings (see FIG. 1-4, but does not teach a mainly cylindrical housing;

However, Beardmore teaches a pump (24) having a housing (50) with a compression chamber (51b), and a vessel (50a) attached to the housing and in contact with the pumped fluid via a passage (296) for the purposes of damping output flow of the pump (C. 9 Lines 10-15 for example); wherein the vessel is a mainly cylindrical body defining a volume (V2 A; C. 8 Lines 63-66; see FIG. 4B-D; particularly FIG. 4B);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to substitute one known fluid damping vessel for another, such as the damping vessel shown in FIG. 4B of Beardmore for the vessel taught by Notte, in order to achieve the expected result of different damping effects on the fluid (the examiner notes that Beardmore teaches both spring and diaphragm dampers similar to Notte (FIG. 4c-4d), as well as an empty chamber damper (FIG. 4b));





Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagagli et al (US PGPub No. 2014/0377110) in view of Notte (US Patent No. 3,192,864) in view of Beardmore et al (US Patent No. 7,610,902) in view of Gerteis (US Patent No. 3,109,584).

Bagagli teaches:

limitations from claim 18, a reciprocating compressor (FIG. 1) comprising a cylinder (20) with a cavity therein (22, 24) and a reciprocating moveable arrangement comprising a piston (50) and a piston rod (80) and driving means (60, 70; see “crankshaft” in paragraph 19 of applicant’s PGPub, this claim limitation is interpreted under 35 U.S.C. 112(f)) configured to move said arrangement into reciprocating motion (paragraph 7), said piston dividing said cavity into a first (22) and a second (24) chamber, each of said first and second chambers being connected through a respective at least one suction valve system (either of 32, 34) and discharge valve system (either of 42, 44) to a suction duct and a discharge duct (30, 40 respectively), said suction and discharge valve systems each comprising a housing defining a valve chamber and a valve body moveable between a first, closed position in which said first or second chamber is fluidly disconnected from said valve chamber, and a second, open position in which said first or second chamber is in fluid communication with said respective valve chamber (see FIG. 1; paragraph 7-8); wherein the valve chamber of said at least one discharge valve system is directly connected to the discharge duct (40; FIG. 1);


    PNG
    media_image1.png
    510
    582
    media_image1.png
    Greyscale


Bagagli does not teach valves with a volume in connection with the valve chamber;

Notte teaches:

a reciprocating pump (FIG. 1) including a piston (diaphragm 2), a compression chamber (4a), and a discharge valve (11-12) in a chamber (9); wherein said compressor is further provided with a vessel (16, 20-21, 32, 37; FIG. 1-4 respectively) defining a volume (14, 23, 31, 36 respectively), said volume being in fluid connection with the valve chamber of at least one of said discharge valve systems by a conduit (13, FIG. 1 for example); such that a compressed fluid (from chamber 9) does not flow through the vessel to a discharge duct (10; the chambers shown in FIG. 1-4 are closed-ended, the fluid only leaves the pump via passage 10); wherein said vessel comprises a housing (52, 54) closed off at one end with a bottom wall (see FIG. 1-4; C. 2 Lines 15-43) to define a volume;

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a vessel/volume integrated with the discharge valves of the conventional pump taught by Bagagli (mounted at the radially outer portion of the valves 42, 44 of Bagagli), as taught by Notte, in order to provide damping of pump oscillations (C. 2 Lines 4-7 of Notte).

Notte teaches a variety of vessel housings (see FIG. 1-4, but does not teach a mainly cylindrical housing;

However, Beardmore teaches a pump (24) having a housing (50) with a compression chamber (51b), and a vessel (50a-c) attached to the housing and in contact with the pumped fluid via a passage (296) for the purposes of damping output flow of the pump (C. 9 Lines 10-15 for example); wherein the vessel is a mainly cylindrical body defining a volume (V2 A-C; C. 8 Lines 63-66; see FIG. 4B-D; particularly FIG. 4B);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to substitute one known fluid damping vessel for another, such as the damping vessel shown in FIG. 4B of Beardmore for the vessels taught by Notte, in order to achieve the expected result of different damping effects on the fluid (the examiner notes that Beardmore teaches both spring and diaphragm dampers similar to Notte (FIG. 4c-4d), as well as an empty chamber damper (FIG. 4b));

None of Bagagli, Notte, or Beardmore teach configuring the space after the compression chamber as a low pass filter; 

However, Gerteis teaches a compressor (2) including a damping vessel (7); wherein the damping spaces are embodied as a low pass-filter (C. 5 Lines 4-11);

It would have been obvious to one of ordinary skill in the art of compressors at the time of the invention to form the discharge spaces of the compressor and vessel of Bagagli, Notte, and/or Beardmore as low pass filters, in a manner taught by Gerteis, in order to efficiently damp the fluid without inducing undue pressure drops (C. 6 Lines 1-12 of Gerteis for example);


Response to Arguments
Applicant’s arguments, see response, filed 04/11/2022, with respect to the rejection(s) of claim(s) 9-19 under Bagagli and Mizuno have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Beardmore and Notte.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746